EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  U.S. Patent No. 4,252,123 (Kimmich)(previously cited) teaches a method for monitoring the transcutaneous partial pressure of oxygen (tcpO2) at a measuring site of a patient, comprising the steps of: 
cycling the temperature at the measuring site between two different temperatures (cycling the temperatures at times T1 and T2 in FIG. 7 of Kimmich); 
adjusting and maintaining the temperature at the measuring site in a first time interval (the temperature at time T2 in FIG. 7 of Kimmich; col. 6, lines 15-30 of Kimmich), and; 
increasing and maintaining the temperature at the measuring site to a temperature wherein the skin of the patient is permeable to oxygen in an outward direction from the tissue or blood of the patient to the surroundings in a second time interval (the temperature at time T1 in FIG. 7 of Kimmich; col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich), and; 
measuring the partial pressure of oxygen in the second time interval (FIG. 8 of Kimmich), 
wherein the first time interval is longer than the second time interval (see relative intervals T1 and T2 in FIG. 7 of Kimmich). 
Kimmich discloses that the interval T1 is a minute and the interval time T2 is nine minutes (col. 5, lines 30-45 of Kimmich).  However, Kimmich discloses that the higher temperature can be 44 degrees C (col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich) and that such a high temperature can last a few hours before irritation occurs (col. 1, lines 50-65 of Kimmich).  U.S. Patent 
Kimmich teaches a method for monitoring the transcutaneous partial pressure of oxygen (tcpO2) at a measuring site of a patient, comprising cycling the temperature at the measuring site 1 and T2 in FIG. 7 of Kimmich).  Kimmich discloses that the higher temperature can be 44 degrees C (col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich).  Kimmich further teaches that the circuit shown in FIG. 6 may be adapted so that a small current flows through the heating elements also when these elements are not actuated, in order to compensate for heat losses of the measuring head (col. 6, lines 15-30 of Kimmich).  Kimmich does not provide specifics about what this current is.  However, U.S. Patent No. 4,586,149 (Stillman)(previously cited) discloses that a current reducing the temperature to 37 degrees C is a suitable current (col. 9, lines 35-55 of Stillman).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the current during the time T2 to a current reducing the temperature to 37 degrees C since (1) Kimmich teaches that a small current flow can be used and Stillman discloses one such current and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to the above combination, the combination teaches or suggests a method for monitoring a transcutaneous partial pressure of oxygen (tcpCO2) at a measuring site of a patient, comprising: 
heating the site to a first temperature in a range of 35°C to 42°C during a first time interval (heating the site to a temperature T2 in FIG. 7 of Kimmich; col. 6, lines 15-30 of Kimmich; the current being such so as to provide a temperature of 37 degrees C);
after the first time interval, heating the measuring site to a second temperature to thereby permeabilize the skin to oxygen in an outward direction from tissue or blood of the patient to the sensor (the temperature at time T1 in FIG. 7 of Kimmich; col. 1, lines 50-61 and col. 3, lines 50-60 of Kimmich; the current being such so as to provide a 1 and T2 in FIG. 7 of Kimmich and the above 103 optimization analysis), and; 
maintaining the second temperature without erythema to the skin of the patient during a second time interval that is shorter than the first time interval (FIG. 8 of Kimmich; see relative intervals T1 and T2 in FIG. 7 of Kimmich and the above 103 optimization analysis),
after the second time interval, measuring the tcpO2 at the site during a third time interval until consistent tcpO2 measurements are obtained (the above 103 optimization analysis);
determining a tcpO2 level in the patient using the consistent tcpO2 measurements (col. 5 and FIGS. 7-8 of Kimmich),
reporting the tcpO2 level in the patient (col. 5 and FIGS. 7-8 of Kimmich). 
However, the prior art does not teach or suggest the step of “allowing the skin at the measuring site to cool before repeating the tcpO2 measuring cycle” which requires the skin to cool to below the first temperature so as to carry out the step of “heating the site to a first temperature in a range of 35°C to 42°C during a first time interval” in a subsequent tcpO2 measuring cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791